            Case 1:20-cv-00693-LM Document 66 Filed 04/30/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE



Planet Fitness International Franchise,                     Case No. 1:20-cv-00693-LM

               Plaintiff,                                   JOINT STATEMENT
                                                            REGARDING MEDIATION
       v.

JEG-United, LLC

               Defendant.




         Plaintiff, Planet Fitness International Franchise, (“Planet Fitness”), and Defendant, JEG-

 United, LLC (“JEG-United”), pursuant to this Court’s September 4, 2020 Order approving the

 parties’ Discovery Plan [Dkt. No. 25], provide this Joint Statement to inform the Court as to the

 status of efforts to conduce a mediation of this matter. The parties have agreed to secure the

 services of either David Geronemus or Erik Van Loon to mediate this dispute. The parties have

 further agreed to attend mediation via Zoom with either available mediator during the week of

 May 24, 2021. The parties request that they be permitted to update the Court as to the outcome of

 mediation within a reasonable time after the completion of the mediation session.
             Case 1:20-cv-00693-LM Document 66 Filed 04/30/21 Page 2 of 2

                                                                       Case No. 1:20-cv-00693-LM


Respectfully submitted,                                Respectfully submitted,
Planet Fitness International Franchise                 JEG-United, LLC
By Its Attorneys,                                      By Its Attorneys,
James P. Harris, Esq (#15336)
                                                       James H. Steigerwald (pro hac vice)
SHEEHAN PHINNEY BASS & GREEN, PA
                                                       Nicholas M. Centrella, Jr. (pro hac vice)
1000 Elm Street, 17th Floor
                                                       Duane Morris LLP
Manchester, NH 03110
                                                       30 South 17th Street
(603) 668-0300
                                                       Philadelphia, PA 19103
jharris@sheehan.com
                                                       (215) 979-1000
                                                       jhsteigerwald@duanemorris.com
-and-
                                                       nmcentrella@duanemorris.com
Michael D. Joblove (FL #354147)
Brett Halsey (FL #0013141)                             Bryan D. Harrison (269106)
GENOVESE, JOBLOVE & BATTISTA, PA                       Duane Morris LLP
100 S.E. Second Street, 44th Floor                     100 High Street, Suite 2400
Miami, FL 33131                                        Boston, MA 02110
(305) 349-2312                                         (857) 488-4200 (phone)
mjoblove@gjb-law.com                                   (857) 488-4201 (fax)
bhalsey@gjb-law.com                                    bharrison@duanemorris.com

By:      /s/ Brett M. Halsey                           By:    /s/ Bryan Harrison
         Brett M. Halsey, Esq.                                Bryan D. Harrison

Dated: April 30, 2021                                  Dated: April 30, 2021




                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served on all counsel of record by filing

same using the Court’s ECF system.




Dated: April 30, 2021                                     /s/ Brett M. Halsey
                                                        Brett M. Halsey, Esq. (FL #0013141)



12499-002/#1237

                                                  2
